      Case 2:18-cv-00436-KWR-CG Document 116 Filed 08/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                          No. CV 18-436 KWR/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

              Defendants.

                ORDER EXTENDING PRETRIAL ORDER DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Pretrial

Order Deadlines (the “Motion”), (Doc. 115), filed August 25, 2020. In the Motion, the

parties explain the global mediation scheduled to occur on July 24, 2020, has been

postponed until October 9, 2020. (Doc. 115 at 1). As such, the parties request the Court

extend the pretrial order deadlines until after the global mediation. Id. at 2.

       IT IS THEREFORE ORDERED that Plaintiff shall send its Pretrial Order to

Defendants no later than October 31, 2020; and Defendants shall submit their

consolidated Pretrial Order to the Court no later than November 16, 2020.

       IT IS FURTHER ORDERED that the parties shall submit a Joint Status Report by

October 30, 2020, explaining the outcome of the global mediation and if a further

settlement conference is necessary to a facilitate final resolution of this case.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
